 



Exhibit 10.1

(NORDEA LOGO) [h24024h2402400.gif]

     
To:
  Gulf Offshore N.S. Limited

  184-192 Market Street

  Aberdeen AB11 5PQ

  Scotland
 
   

  GulfMark Rederi AS

  (formerly known as GulfMark Norge AS)

  Strandgaten 5

  Sandnes, Norway
 
   

  GulfMark Offshore, Inc.

  10111 Richmond Avenue

  Suite 340

  Houston, Texas 77042

  USA

March 22, 2005

Gentlemen,

US $100,000,000 million Senior Secured Reducing Revolving Multi-Currency Credit
Facility dated 26 June 2002 (as amended)



1   We refer to:



  (a)   the facility agreement (the “Facility Agreement”) dated 26 June 2002
made between (1) Gulf Offshore N.S. Limited, GulfMark Rederi AS (formerly known
as GulfMark Norge AS) and GulfMark Offshore, Inc (the “Borrowers”), (2) GulfMark
Offshore, Inc. (the “Guarantor”), (3) Nordea Bank Norge ASA (“Nordea”) and The
Royal Bank of Scotland plc (“RBS”) (the “Arrangers”), (4) The banks and
financial institutions whose names and addresses are set out in Schedule 1 of
the Agreement as the Lenders (the “Lenders”), (5) Nordea (as “Facility Agent”
and “Security Trustee”) and (6) Danish Ship Finance (as “Co-Arranger”) (the
“Facility Agreement”) as amended by a letter dated 17 November 2004; and    
(b)   the letter dated 22 January 2005 from the Guarantor to the Facility Agent
requesting that certain amendments be made to the Facility Agreement (the
“Amendment Request Letter”).



2   Unless the context otherwise requires, words and expressions used in this
letter shall have the meaning given to them in the Facility Agreement.   3   In
consideration of the payment by the Borrowers and/or the Guarantor on their
behalf (as the case may be) of a fee of $1 for each Lender (the receipt and
adequacy of which is hereby acknowledged), we can confirm that with effect from
the Effective Date the Lenders have

 



--------------------------------------------------------------------------------



 



agreed that clause 10.4(a)(i)(A) to the Facility Agreement shall be deleted in
its entirety and the following clause inserted in its place:

"(A) the hull and machinery against fire and usual marine risks (including
excess risks) and, subject to clause 10.4(a)(xv), war risks, on an agreed value
basis, in such amounts (but not in any event less than, in the case of each
Mortgaged Vessel, the higher of (1) one hundred and twenty five per cent (125%)
of the Relevant Insured Amount for such Mortgaged Vessel and (2) eighty five
percent (85%) of its market value as most recently determined in accordance with
clause 10.2(b) prior to the commencement of the period of the relevant policy
provided that the hull and machinery against fire and usual marine risks
(excluding excess risks) shall at all times be at least one hundred percent
(100%) of the Relevant Insured Amount) and upon such terms as shall from time to
time be approved in writing by the Security Trustee; and”.



4   The amendments to the Facility Agreement set out in paragraph 3 of this
letter shall only become effective upon the date (the “Effective Date”) on which
this letter has been returned duly executed by each of the Borrowers and the
Guarantor by a duly authorised officer or officers whereupon the Facility
Agreement shall be amended and shall continue in full force and effect save as
amended by this letter.   5   This letter shall be governed by English Law

     
(-s- Anne Engen) [h24024h2402401.gif]
  (-s- Alison B. Barber) [h24024h2402402.gif]

We acknowledge receipt of this letter and confirm our agreement to its terms and
conditions

     
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULF OFFSHORE N.S. LIMITED
   
(As a Borrower)
   

2



--------------------------------------------------------------------------------



 



     
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULFMARK REDERI AS
   
(formerly known as GulfMark Norge AS)
   
(As a Borrower)
   
 
   
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULFMARK OFFSHORE, INC.
   
(As a Borrower)
   

The Guarantor confirms that its obligations under the guarantee contained in
clause 15 of the Facility Agreement shall remain in full force and effect in
respect of the obligations of each Borrower under the Facility Agreement (as
amended by this letter) and that the obligations of each Borrower under this
letter constitute obligations included within the Guarantor’s obligations under
clause 15 of the Facility Agreement.

     
(-s- Conformed sig) [h24024h2402403.gif]
   
For and on behalf of
   
GULFMARK OFFSHORE, INC.
   
(As the Guarantor)
   

3